Exhibit 10.3

 

Line of Credit Note

 

$2,000,000.00
Date: September 4, 2012

 

Promise to Pay. On or before September 4, 2015, for value received, CHEROKEE
INC. (the “Borrower”) promises to pay to JPMorgan Chase Bank, N.A., whose
address is 300 S. Grand Ave., Los Angeles, CA 90071-3109 (the “Bank”) or order,
in lawful money of the United States of America, the sum of Two Million and
00/100 Dollars ($2,000,000.00) or so much thereof as may be advanced and
outstanding, plus interest on the unpaid principal balance computed on the basis
of the actual number of days elapsed in a year of 360 days at the
rate(s) provided for below and at the rate of 3.00% per annum above the Note
Rate, at the Bank’s option, upon the occurrence of any default under this Note
and continuation thereof beyond any applicable cure period as provided herein or
in the Credit Agreement (as hereinafter defined), whether or not the Bank elects
to accelerate the maturity of this Note, from the date such increased rate is
imposed by the Bank.

 

Definitions. As used in this Note, the following terms have the following
respective meanings:

 

“Adjusted LIBOR Rate” means, with respect to the relevant Interest Period, the
sum of (i) the Applicable Margin plus (ii) the quotient of (a) the LIBOR Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.

 

“Adjusted One Month LIBOR Rate” means, with respect to a CB Floating Rate
Advance for any day, the sum of (i) 2.50% per annum plus (ii) the quotient of
(a) the interest rate determined by the Bank by reference to the Screen to be
the rate at approximately 11:00 a.m. London time, on such date or, if such date
is not a Business Day, on the immediately preceding Business Day for dollar
deposits with a maturity equal to one (1) month, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to dollar deposits in
the London interbank market with a maturity equal to one (1) month.

 

“Advance” means a LIBOR Rate Advance or a CB Floating Rate Advance and
“Advances” means all LIBOR Rate Advances and all CB Floating Rate Advances under
this Note.

 

“Applicable Margin” means with respect to any CB Floating Rate Advance, -0.25%
(minus 0.25%) per annum and with respect to any LIBOR Rate Advance, 2.25% per
annum.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in California and/or New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market.

 

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall, on any day, not be less than the Adjusted One Month LIBOR Rate. The CB
Floating Rate is a variable rate and any change in the CB Floating Rate due to
any change in the Prime Rate or the Adjusted One Month LIBOR Rate is effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.

 

“CB Floating Rate Advance” means any borrowing under this Note when and to the
extent that its interest rate is determined by reference to the CB Floating
Rate.

 

“Interest Period” means, with respect to a LIBOR Rate Advance, a period of one
(1), two (2) or three (3) month(s) commencing on a Business Day selected by the
Borrower pursuant to this Note. Such Interest Period shall end on the day which
corresponds numerically to such date one (1), two (2) or three
(3) month(s) thereafter, as applicable, provided, however, that if there is no
such numerically corresponding day in such first, second or third succeeding
month(s), as applicable, such Interest Period shall end on the last Business Day
of such first, second or third succeeding month(s), as applicable. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

 

“LIBOR Rate” means with respect to any LIBOR advance for any Interest Period,
the interest rate determined by the Bank by reference to Reuters Screen LIBOR01,
formerly known as Page 3750 of the Moneyline Telerate Service (together with any
successor or substitute, the “Service”) or any successor or substitute page of
the Service providing rate quotations comparable to those currently provided on
such page of the Service, as determined by the Bank from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market, to be the rate at approximately 11:00 a.m.
London time, two Business Days prior to the commencement of the Interest Period
for dollar deposits with a maturity equal to such Interest Period. If no LIBOR
Rate is available to the Bank, the applicable LIBOR Rate for the relevant
Interest Period shall instead be the rate determined by the Bank to be the rate
at which the Bank offers to place U.S. dollar deposits having a maturity equal
to such Interest Period with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.

 

1

--------------------------------------------------------------------------------


 

“LIBOR Rate Advance” means any borrowing under this Note when and to the extent
that its interest rate is determined by reference to the Adjusted LIBOR Rate.

 

“Prime Rate” means the rate of interest per annum announced from time to time by
the Bank as its prime rate. The Prime Rate is a variable rate and each change in
the Prime Rate is effective from and including the date the change is announced
as being effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE THE BANK’S
LOWEST RATE.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

Illegality.  If any applicable domestic or foreign law, treaty, rule or
regulation now or later in effect (whether or not it now applies to the Bank) or
the interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Bank to maintain or
fund the advances evidenced by this Note, then, upon notice to the Borrower by
the Bank, the outstanding principal amount, together with accrued interest and
any other amounts payable to the Bank under this Note or the Related Documents
shall be repaid (a) immediately upon the Bank’s demand if such change or
compliance with such requests, in the Bank’s judgment, requires immediate
repayment, or (b) at the expiration of the last Interest Period to expire before
the effective date of any such change or request.

 

Inability to Determine Interest Rates.  If the Bank determines that quotations
of interest rates for the relevant deposits for purposes of the definition of
Adjusted LIBOR Rate are not being provided for purposes of determining the
interest rate as provided in this Note, then the Bank shall, at the Bank’s
option, give notice of such circumstances to the Borrower, whereupon (i) the
obligation of the Bank to make advances evidenced by this Note shall be
suspended until the Bank notifies the Borrower that the circumstances giving
rise to the suspension no longer exists, and (ii) the Borrower shall repay in
full the then outstanding principal amount of each advance evidenced by this
Note, together with accrued interest, on the last day of the then current
Interest Period.

 

Interest Rates. The Advance(s) evidenced by this Note may be drawn down and
remain outstanding as up to five (5) LIBOR Rate Advances and/or a CB Floating
Rate Advance. The Borrower shall pay interest to the Bank on the outstanding and
unpaid principal amount of each CB Floating Rate Advance at the CB Floating Rate
plus the Applicable Margin and each LIBOR Rate Advance at the Adjusted LIBOR
Rate. In no event shall the interest rate exceed the maximum rate allowed by
law. Any interest payment that would for any reason be unlawful under applicable
law shall be applied to principal.

 

Interest Payments. Interest on the Advances shall be paid as follows:

 

A. For each CB Floating Rate Advance, on the last day of each month beginning
with the first month following disbursement of the Advance; and

 

B. For each LIBOR Rate Advance, on the last day of the Interest Period for the
Advance and, if the Interest Period is longer than three months, at three-month
intervals beginning with the day three months from the date the Advance is
disbursed..

 

Principal payments.  All outstanding principal (together with any unpaid
interest) is due and payable in full on September 4, 2015.

 

The Borrower shall pay the Bank amounts sufficient (in the Bank’s reasonable
opinion) to compensate the Bank for any loss, cost, or expense incurred as a
result of any payment of a LIBOR Rate Advance on a date other than the last day
of the Interest Period for the Advance, including, without limitation,
acceleration of the Advances by the Bank pursuant to this Note or the other
Related Documents.

 

2

--------------------------------------------------------------------------------


 

The Borrower shall make all payments on this Note and the other Related
Documents, without setoff, deduction, or counterclaim, to the Bank at the Bank’s
address above or at such other place as the Bank may designate in writing. If
any payment of principal or interest on this Note shall become due on a day that
is not a Business Day, the payment will be made on the next succeeding Business
Day.  Payments shall be allocated among principal, interest and fees at the
discretion of the Bank unless otherwise agreed or required by applicable law.
Acceptance by the Bank of any payment that is less than the payment due at that
time shall not constitute a waiver of the Bank’s right to receive payment in
full at that time or any other time.

 

Notice and Manner of Electing Interest Rates on Advances. The Borrower shall
give the Bank written notice (effective upon receipt) of the Borrower’s intent
to draw down an Advance under this Note no later than 2:00 p.m. Pacific time, on
the date of disbursement, if the full amount of the drawn Advance is to be
disbursed as a CB Floating Rate Advance and no later than 11:00 a.m. Pacific
time three (3) Business Days before disbursement, if any part of such Advance is
to be disbursed as a LIBOR Rate Advance. The Borrower’s notice must specify:
(a) the disbursement date, (b) the amount of each Advance, (c) the type of each
Advance (CB Floating Rate Advance or LIBOR Rate Advance), and (d) for each LIBOR
Rate Advance, the duration of the applicable Interest Period; provided, however,
that the Borrower may not elect an Interest Period ending after the maturity
date of this Note. Each LIBOR Rate Advance shall be in a minimum amount of One
Hundred Fifty Thousand US Dollars ($150,000). All notices under this paragraph
are irrevocable. By the Bank’s close of business on the disbursement date and
upon fulfillment of the conditions set forth herein and in any other of the
Related Documents, the Bank shall disburse the requested Advances in immediately
available funds by crediting the amount of such Advances to the Borrower’s
account with the Bank.

 

Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note or under any other Related Documents, the Borrower hereby
authorizes the Bank to initiate debit entries to Account Number 475392689 at the
Bank and to debit the same to such account. This authorization to initiate debit
entries shall remain in full force and effect until the Bank has received
written notification of its termination in such time and in such manner as to
afford the Bank a reasonable opportunity to act on it. The Borrower represents
that the Borrower is and will be the owner of all funds in such account. The
Borrower acknowledges: (1) that such debit entries may cause an overdraft of
such account which may result in the Bank’s refusal to honor items drawn on such
account until adequate deposits are made to such account; (2) that the Bank is
under no duty or obligation to initiate any debit entry for any purpose; and
(3) that if a debit is not made because the above-referenced account does not
have a sufficient available balance, or otherwise, the payment may be late or
past due.

 

Late Fee. Any principal or interest which is not paid within 10 days after its
due date (whether as stated, by acceleration or otherwise) shall be subject to a
late payment charge of five percent (5.00%) of the total payment due, in
addition to the payment of interest, up to the maximum amount of One Thousand
Five Hundred and 00/100 Dollars ($1,500.00) per late charge. The Borrower agrees
to pay and stipulates that five percent (5.00%) of the total payment due is a
reasonable amount for a late payment charge. The Borrower shall pay the late
payment charge upon demand by the Bank or, if billed, within the time specified.

 

Purpose of Loan. The Borrower acknowledges and agrees that this Note evidences a
loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that no advance shall be used for any personal, family or household
purpose. The proceeds of the loan shall be used only for working capital
purposes.

 

Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower’s obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest to
occur of maturity, any default, event of default, or any event that would
constitute a default or event of default but for the giving of notice, the lapse
of time or both, the Borrower may borrow, pay down and re-borrow under this Note
subject to the terms of the Related Documents.

 

Miscellaneous. This Note binds the Borrower and its successors, and benefits the
Bank, its successors and assigns. Any reference to the Bank includes any holder
of this Note. This Note is subject to that certain Credit Agreement by and
between the Borrower and the Bank, dated as of even date herewith, and all
amendments, restatements and replacements thereof (the “Credit Agreement”) to
which reference is hereby made for a more complete statement of the terms and
conditions under which the loan evidenced hereby is made and is to be repaid.
The terms and provisions of the Credit Agreement are hereby incorporated and
made a part hereof by this reference thereto with the same force and effect as
if set forth at length herein. No reference to the Credit Agreement and no
provisions of this Note or the Credit Agreement shall alter or impair the
absolute and unconditional obligation of the Borrower to pay the principal and
interest on this Note as herein prescribed. Capitalized terms not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. Time is of the essence under this Note and in the performance of
every term, covenant and obligation contained herein.

 

Funding Loss Indemnification. If the Borrower pays all or any portion of the
principal balance of this Note on a date other than the last day of the Interest
Period or the maturity date of this Note (whether by acceleration, prepayment or
otherwise) the Borrower shall pay the Bank amounts sufficient (in the Bank’s
reasonable opinion) to compensate the Bank for any loss, cost, or expense
incurred as a result thereof.

 

3

--------------------------------------------------------------------------------


 

 

Borrower:

 

 

Address:

5990 Sepulveda Blvd.

CHEROKEE INC.

 

Suite 600

 

 

Sherman Oaks, CA 91411

 

 

 

 

 

By:

/s/ Howard Siegel

 

 

 

 

 

 

Howard Siegel

COO

 

 

Printed Name

Title

 

 

 

 

 

 

 

 

Date Signed:

9/4/12

 

 

 

 

 

 

 

 

 

By:

/s/ Mark DiSiena

 

 

 

 

 

 

Mark DiSiena

CFO

 

 

Printed Name

Title

 

 

 

 

 

 

 

 

Date Signed:

9/4/12

 

--------------------------------------------------------------------------------